               --------------------------------------------------
'     .   ·,     Case 3:21-cr-00138-CAB Document 45 Filed 08/23/21 PageID.109 Page 1 of 2
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT CO                                                 AUG 2 3 2021
                                             SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA
                                     V.
               WAN LUIS GARCIA-HERNANDEZ (I)                                Case Number:         21CR0138-CAB

                                                                         PATRICIA OJEDA, FEDERAL DEFENDERS, INC.
                                                                         Defendant's Attorney
    USM Number                       95813298
    □
    THE DEFENDANT:
    lZl pleaded guilty to count(s)        ONE (I) OF THE ONE-COUNT INFORMATION

    D was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                            Count
    Title & Section                   Nature of Offense                                                                   Number(s)
    8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STATES                                                I
                                      (FELONY)




         The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    D Count(s)      -------------- is                                          dismissed on the motion of the United States.

           Assessment : $100.00 - WAIVED
    x
    D      NTA Assessment*:$
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,
    lZl No fine                   □   Forfeiture pursuant to order filed                                             , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.


                                                                                                of Sentence


                                                                        HON. Cathy Ann Bencivenga
                                                                        UNITED STATES DISTRICT JUDGE
•        •   •       Case 3:21-cr-00138-CAB Document 45 Filed 08/23/21 PageID.110 Page 2 of 2

    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                      JUAN LUIS GARCIA-HERNANDEZ (I)                                         Judgment - Page 2 of2
    CASE NUMBER:                    21CR0138-CB

                                                          IMPRISONMENT
         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
         12 MONTHS AND ONE (1) DAY.




         □       Sentence imposed pursuant to Title 8 USC Section 1326(b).
         □       The court makes the following recommendations to the Bureau of Prisons:




         □       The defendant is remanded to the custody of the United States Marshal.

         □       The defendant must surrender to the United States Marshal for this district:
                 □     at _________ A.M.                               on
                 □     as notified by the United States Marshal.

         □       The defendant must surrender for service of sentence at the institution designated by the Bureau of
                 Prisons:
                 □     on or before
                 □     as notified by the United States Marshal.
                 □     as notified by the Probation or Pretrial Services Office.

                                                                RETURN
     I have executed this judgment as follows:

                 Defendant delivered on                                            to _______________

     at ____________ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                              By                    DEPUTY UNITED STATES MARSHAL
    II

                                                                                                                 21CR0138-CAB
